213 S.W.3d 57 (2006)
Mark McGOWAN, Plaintiff/Appellant,
v.
CITY OF ST. LOUIS, Missouri, et al., Defendants/Respondents.
No. ED 87180.
Missouri Court of Appeals, Eastern District, Division Four.
October 10, 2006.
Motion for Rehearing and/or Transfer Denied December 28, 2006.
Application for Transfer Denied February 27, 2007.
Charles W. Bobinette, St. Louis, MO, for appellant.
Maribeth McMahon, City Counselor's Office, St. Louis, MO, for respondent.
Before ROY L. RICHTER, P.J., KATHIANNE KNAUP CRANE, J. and SHERRI B. SULLIVAN, J.
Motion for Rehearing and/or Transfer to Supreme Court Denied December 28, 2006.

ORDER
PER CURIAM.
Mark McGowen (Appellant) appeals from the trial court's judgment dismissing his petition for judicial review under Section 536.140[1] and denying the merits of his claim under Section 536.150. We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court's decision is not unsupported by substantial evidence, against the weight of the evidence, erroneously declares the law, or erroneously applies the law. Redpath v. Missouri Hwy. & Transp. Comm., 14 S.W.3d 34, 37 (Mo.App. W.D.1999). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).
NOTES
[1]  All statutory references are to RSMo 2000, unless otherwise indicated.